Citation Nr: 0329323	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1960 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1998, a statement of the case was issued in June 1999, and a 
substantive appeal was received that month.  The veteran 
testified at a personal hearing at the RO in November 1994.

The veteran perfected an appeal with respect to the issue of 
an increased rating for hypertension.  In August 2000, he 
withdrew his appeal with respect to that matter, and it is 
not before the Board.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in August 2000.  See 38 C.F.R. § 
20.704(e) (2003).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

The RO has previously denied the veteran's claim of service 
connection for tinnitus.  It appears, however, that the 
veteran desires to refile a claim of service connection for 
that disability.  As this issue has not been procedurally 
developed, the Board is referring it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran was not specifically advised of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA or Act).  By August 2002 supplemental statement of 
the case, he was notified of the provisions of 38 C.F.R. 
§ 3.159, which detail many of the Act's implementing 
regulations.  38 C.F.R. § 3.159(b)(1), however, which allowed 
VA to impose a 30-day period in which claimants were to 
respond to VCAA notice, was recently invalidated.    See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  Under that decision, those claiming VA benefits 
must be explicitly afforded a one-year period in which to 
respond to VCAA notice.  As such, notice of VCAA to include 
notification of the veteran's right to a one-year response 
period must be sent to the veteran.

In addition to the foregoing, a VA audiologic examination 
must be scheduled in order to assess the current state of the 
veteran's hearing loss.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO must schedule the veteran for 
an audiologic examination.  The 
examination is asked to assess the 
current state of the veteran's hearing 
loss in accordance with VA regulations.  
Specifically, auditory thresholds for the 
frequencies 1000, 2000, 3000, and 4000 
Hertz to include average puretone 
threshold results and controlled speech 
discrimination test results (Maryland 
CNC) must be must be provided on the 
examination report.  A rationale for all 
conclusions must be provided, and the 
examiner is asked to review the claims 
file prior to examining the veteran.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




